DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 20 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-21, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The (first and second) anti-friction bearing limitations are new matter. Original specification paragraph [0031] discloses, “The bearings 400, 401 may be any suitable bearings such as linear bearings.” (emphasis added) There is no disclosure of “roller,” “ball,” “roller bearings,” or “ball bearings,” in the original specification. Exhibit A filed on 10 March 2021 shows that antifriction bearings are equivalent to roller bearings; however, “linear bearings” are not necessarily “roller bearings” or “antifriction bearings.” Roller, or antifriction bearings are a species of linear bearings. There are many different linear bearings. Further, in the disclosure of US 7,648,327, “A linear slide may be comprised of a linear bearing and a drive mechanism. By way of example only, the linear bearing may include a ball or air bearing.” 

Claim Rejections - 35 USC § 103
Claims 1-2, 4-6, 12-15, 18, 20, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. (US 7,648,327) (“Bonora”) in view of Minami et al. (US 2010/0111649; FIG. 8A/8C) (“Minami”). Bonora discloses:

    PNG
    media_image1.png
    1144
    833
    media_image1.png
    Greyscale

Claim 1: a frame (FIG. 19, at leader 400); a drive section connected to the frame, the drive section having at least one drive axis (410 for moving along 412; 362 for rotation); at least two arms (406/408) each having at least one end effector configured for holding a substrate (402/404), each of the at least two arms being connected to the drive section by a respective transmission link (416/418) and having at least one degree of freedom axis effecting extension and retraction of the at least one end 
Claim 2: wherein the anti-friction bearing comprises a linear bearing (paragraph [0087], “linear bearing”);
Claim 6: wherein the drive section is a coaxial drive section (410 are coaxial with each end effector);
Claim 12: wherein each of the at least two arms is supported by the respective transmission link (FIG. 19);
Claim 13: wherein the at least two arms is supported by the respective anti-friction bearing independent of the respective transmission link (FIG. 19);
Claim 18: wherein the drive section includes a tri-axis drive (two linear and one rotation);
Claim 37: a frame (FIG. 19, at leader 400); a drive section connected to the frame, the drive section having at least one drive axis (410 for moving along 412; 362 for rotation); a first arm having a 
 
Bonora does not directly show:
Claim 1: wherein the transmission link comprises a bi-axially rigid link;
Claim 4: wherein at least one pivoting link connects the bi-axially rigid link to a respective one of the at least two arms, where the at least one pivoting link is pivotally coupled to the bi- axially rigid link;

Claim 14: wherein the transmission link includes a rigid elbow;
Claim 15: wherein the rigid elbow extends away from the end effector;
Claim 20: wherein the at least two arms comprises dual arms where each arm includes a drive axis for independently extending and retracting a respective arm;
Claim 37: wherein the transmission link comprises a bi-axially rigid link.

Minami shows a similar device having:
Claim 1: wherein the transmission link comprises a bi-axially rigid link (203/207 have two pivot axes each);
Claim 4: wherein at least one pivoting link connects the bi-axially rigid link to a respective one of the at least two arms (arms 205 in Minami), where the at least one pivoting link is pivotally coupled to the bi- axially rigid link (203/207 in Minami; Bonora discloses the two arms);
Claim 5: wherein each of the at last one two arm arms includes a pivot joint (joint between 205/207) connecting the respective one of the at least one two arm arms to the transmission link and a linearly released joint (between 204/205) configured to effect linear movement of the end effector along the at least one degree of freedom (204/etc. provides linear movement as claimed);
Claim 14: wherein the transmission link includes a rigid elbow (FIG. 8A, curve at end where 203/207 meet);
Claim 15: wherein the rigid elbow extends away from the end effector (FIG. 1, curve at end where 203/207 meet);

Claim 37: wherein the transmission link comprises a bi-axially rigid link (203/207 have two pivot axes each);
for the purpose of reducing the influence of biasing load and moment load during the picking and placing of substrates. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonora as taught by Minami and include Minami’s similar device having:
Claim 1: wherein the transmission link comprises a bi-axially rigid link;
Claim 4: wherein at least one pivoting link connects the bi-axially rigid link to a respective one of the at least two arms, where the at least one pivoting link is pivotally coupled to the bi- axially rigid link;
Claim 5: wherein each of the at last one two arm arms includes a pivot joint connecting the respective one of the at least one two arm arms to the transmission link and a linearly released joint configured to effect linear movement of the end effector along the at least one degree of freedom;
Claim 14: wherein the transmission link includes a rigid elbow;
Claim 15: wherein the rigid elbow extends away from the end effector;
Claim 20: wherein the at least two arms comprises dual arms where each arm includes a drive axis for independently extending and retracting a respective arm;
Claim 37: wherein the transmission link comprises a bi-axially rigid link;
for the purpose of reducing the influence of biasing load and moment load during the picking and placing of substrates.

s 7-11, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora in view of Minami and Hofmeister et al. (US 2009/0087288; FIG. 5A-5D; paragraph [0074]; this reference is cited as 12/117,415 in the current application’s original specification paragraph [0038]) (“Hofmeister”). Bonora discloses all the limitations of the claims as discussed above. 
Bonora does not directly show:
Claim 7: wherein the transmission link comprises a lost motion switch coupled to two arms of the at least one two arm arms and configured so that the end effector of one of the two arms extends while the end effector of another of the two arms remains retracted;
Claim 8: wherein the lost motion switch comprises a crank member (48) torqued by the drive section where the crank member is connected to at least one respective arm by a respective drive link;
Claim 9: wherein the at least two arms comprises dual arms connected to a common drive axis of the drive section, each arm having an end effector and a degree of freedom axis effecting extension and retraction of a respective end effector independent of the common drive axis;
Claim 10: wherein the dual arms have an opposing relationship so as to extend in opposite directions for picking and placing substrates;
Claim 11: wherein the dual arms extend in a common direction for picking and placing substrates;
Claim 16: wherein an interior of the rigid elbow includes a pivot axis of another transmission link;
Claim 19: wherein the at least two arms comprises dual arms having a common pivot axis and being connected to a common drive axis of the tri-axis drive, the common drive axis being configured to rotate the dual arms as a unit about the pivot axis.

Hofmeister shows a similar device having:
lost motion switch (48) coupled to two arms of the at least one two arm arms and configured so that the end effector of one of the two arms extends while the end effector of another of the two arms remains retracted (FIG. 5A-5D);
Claim 8: wherein the lost motion switch comprises a crank member (48) torqued by the drive section where the crank member is connected to at least one respective arm by a respective drive link (62/64/66/68 positions; see Claim 26, “having a drive link and a crank link”);
Claim 9: wherein the at least two arms comprises dual arms connected to a common drive axis of the drive section, each arm having an end effector and a degree of freedom axis effecting extension and retraction of a respective end effector independent of the common drive axis (FIG. 5A-5D; via 48);
Claim 10: wherein the dual arms have an opposing relationship so as to extend in opposite directions for picking and placing substrates (FIG. 5A-5D; via 48);
Claim 11: wherein the dual arms extend in a common direction for picking and placing substrates (FIG. 5A-5D; via 48; right-left direction in FIG. 5A);
Claim 16: wherein an interior of the rigid elbow includes a pivot axis of another transmission link (interior of elbow is at connection in FIG. 5A with another link);
Claim 19: wherein the at least two arms comprises dual arms having a common pivot axis (connection with 48 in center of FIG. 5A) and being connected to a common drive axis of the tri-axis drive, the common drive axis being configured to rotate the dual arms as a unit about the pivot axis (paragraph [0076] discloses rotating the dual arms);
for the purpose of reducing the influence of biasing load and moment load during the picking and placing of substrates. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonora and Minami as taught by Hofmeister and include Hofmeister’s similar device having:
lost motion switch coupled to two arms of the at least one two arm arms and configured so that the end effector of one of the two arms extends while the end effector of another of the two arms remains retracted;
Claim 8: wherein the lost motion switch comprises a crank member torqued by the drive section where the crank member is connected to at least one respective arm by a respective drive link;
Claim 9: wherein the at least two arms comprises dual arms connected to a common drive axis of the drive section, each arm having an end effector and a degree of freedom axis effecting extension and retraction of a respective end effector independent of the common drive axis;
Claim 10: wherein the dual arms have an opposing relationship so as to extend in opposite directions for picking and placing substrates;
Claim 11: wherein the dual arms extend in a common direction for picking and placing substrates;
Claim 16: wherein an interior of the rigid elbow includes a pivot axis of another transmission link;
Claim 19: wherein the at least two arms comprises dual arms having a common pivot axis and being connected to a common drive axis of the tri-axis drive, the common drive axis being configured to rotate the dual arms as a unit about the pivot axis;
for the purpose of reducing the influence of biasing load and moment load during the picking and placing of substrates.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora in view of Minami. Bonora discloses all the limitations of the claims as discussed above. 
Bonora does not directly show:
repeatability of placement of a substrate held on the end effector at a substrate holding location.
Minami shows a similar device having:
Claim 17: wherein a transmission stiffness of the transmission link defines sub-25 micron definition of end effector movement effecting sub-25 micron repeatability of placement of a substrate held on the end effector at a substrate holding location (see below for a detailed explanation);
for the purpose of reducing the influence of biasing load and moment load during the repeated picking and placing of substrates. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonora as taught by Minami and include Minami’s similar device having:
for the purpose of reducing the influence of biasing load and moment load during the repeated picking and placing of substrates.

Bonora teaches transmission link 416/418 as discussed above. Bonora does not specifically discloses that a transmission stiffness of the transmission link defines sub-25 micron definition of end effector movement effecting sub-25 micron repeatability of placement of a substrate held on the end effector at a substrate holding location; however, Minami further teaches bi-axially rigid links 203/207.
In the current application, original specification paragraph [0041] the transmission links provide the sub-25 micron definition of end effector movement effecting sub-25 micron repeatability of placement of a substrate held on the end effector at a substrate holding location. This repeatability value is the result of the structures involved, which here include the structures of Bonora in view of Minami for the purpose of reducing the influence of biasing load and moment load during the repeated picking and placing of substrates.
In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Response to Arguments
Applicant’s arguments, see pp. 9-18, filed 20 July 2021, with respect to the anticipation rejection(s) of claim(s) 1, 2, 6, 12-13, 18, and 37 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, obviousness prio art ground(s) of rejection is made in view of Bonora, Minami, and Hofmeister. The new matter rejections have been fully considered and are not persuasive.
Re. Remarks section 4. (“4”), there are no roller, ball, roller bearings, or ball bearings disclosed in Para. [0033]. Fig. 4E does not show ball/roller type bearing, only the external part of bearing/interface portion 400/420B. There is no internal view disclosing a roller, ball, roller bearings, or ball bearings. The entire application was considered in the determination of the rejections under 35 U.S.C. 112(a). These rejections are not “patently false.”
Re. 5A-2, p. 10, it is the combination of Bonora and Minami that is at issue, not the pulley/belt transmission. Minami is used for the obvious transmission. Minami discloses that the disclosure of FIG. 
Re. p. 11, rationale of one of ordinary skill in the art is to be made per KSR.
Re. p. 12, paragraphs [0011]-[0012] are regarding heavy objects, not lighter ones.
Re. 6, the figures are part of the disclosure (see section 4 above).
Re. 7, it is clear that the arms of Hofmeister and Bonora are driven guided along a single guideway. Hofmeister and Bonora are analogous art that can be combined.
Re. 8, the current application is used to show that structures that are bi-axially rigid links render the same repeatability value/specification.
Re. paragraph [0011] of Minami, the transferring is referenced for heavy objects. The weight of the substrate is not claimed.
Re. the alternative arguments, the transferring is referenced for heavy objects. The weight of the substrate is not claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652